Exhibit 10.2 INTERCREDITOR AGREEMENT This INTERCREDITOR AGREEMENT (this “ Agreement ”), is entered into as of September 28, 2016, between SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P. , a Delaware limited partnership (“ Revolving Loan Lender ”), and REDPATH EQUITYHOLDER REPRESENTATIVE, LLC , a Delaware limited liability company, in its capacity as Equityholder Representative (as defined in the Merger Loan Documents) for Merger Loan Secured Parties (in such capacity, “ Merger Loan Agent ” as hereinafter further defined) . WHEREAS, INTERPACE DIAGNOSTICS GROUP, INC. (f/k/a PDI, Inc.), a Delaware corporation (“ Interpace ”), and INTERPACE DIAGNOSTICS, LLC , a Delaware limited liability company (“IDL” and together with Interpace, in their capacity as borrowers under the Merger Loan Agreement, collectively, “ Merger Loan Borrower ”), have entered into a secured loan facility with Merger Loan Agent and the other Merger Loan Secured Parties as set forth in the Merger Loan Agreement pursuant to which such lenders have made certain loans to Merger Loan Borrower, which are secured by all of the assets of Merger Loan Borrower; WHEREAS, on the date hereof, Interpace, IDL, and Interpace Diagnostics Corporation, a Delaware corporation (individually and collectively, the “ Revolving Loan Borrower ”) will enter into a secured revolving credit facility with Revolving Loan Lender as set forth in the Revolving Loan Agreement pursuant to which Revolving Loan Lender will make loans and provide other financial accommodations to Revolving Loan Borrower which are secured by the Revolving Loan Priority Collateral (as defined below); and WHEREAS, Revolving Loan Lender and Merger Loan Agent, for itself and on behalf of and the other Merger Loan Secured Parties, desire to enter into this Agreement to (i) confirm the relative priority and extent of the Liens (as defined below) of Revolving Loan Lender and Merger Loan Secured Parties in the assets and properties of Grantors, (ii) provide for the orderly sharing among Revolving Loan Lender and Merger Loan Secured Parties, in accordance with such priorities and extent, of proceeds of such assets and properties upon any foreclosure thereon or other disposition thereof and (iii) address related matters. NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and obligations herein set forth and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto, for themselves and as applicable, on behalf of the applicable Secured Parties, intending to be legally bound, hereby agree as follows: Section 1. Definitions; Interpretation Definitions . As used in this Agreement, the following terms have the meanings specified below: “ Agents ” shall mean, collectively, Revolving Loan Lender and Merger Loan Agent, sometimes being referred to herein individually as an “Agent”. “ Agreement ” shall mean this Intercreditor Agreement, as the same now exists or may hereafter be amended, amended and restated, modified, supplemented, extended, renewed, restated or replaced from time to time in accordance with the terms hereof. “ Bank Product Obligations ” shall mean Bank Services and Hedging Obligations. “ Bank Services ” are any products, credit services, and/or financial accommodations previously, now, or hereafter provided to Revolving Loan Borrower or any of its Subsidiaries by Revolving Loan Lender or any affiliate of Revolving Loan Lender, including, without limitation, any letters of credit, cash management services (including, without limitation, merchant services, direct deposit of payroll, overdraft protection arrangements and extensions of credit, business credit cards, and check cashing services), interest rate swap arrangements, and foreign exchange services as any such products or services may be identified in Revolving Loan Lender’s or its affiliate’s various agreements related thereto, in all cases whether or not provided pursuant to the Revolving Loan Agreement. “ Bankruptcy Code ” shall mean the United States Bankruptcy Code, being Title 11 of the United States Code, as the same now exists or may from time to time hereafter be amended, modified, recodified or supplemented. “ Bankruptcy Law ” shall mean the Bankruptcy Code and any similar Federal, state or foreign law for the relief of debtors. “ Borrower ” shall mean, collectively, Revolving Loan Borrower and Merger Loan Borrower, sometimes being referred to herein individually as a “Borrower”. “ Business Day ” shall mean any day other than a Saturday, a Sunday or a day that is a legal holiday under the laws of the State of New York or on which banking institutions in the State of New York are required or authorized by law or other governmental action to close. “ Claim ” shall mean any and all present and future “claims” (used in its broadest sense, as contemplated by and defined in Section101(5) of the Bankruptcy Code, but without regard to whether such claim would be disallowed under the Bankruptcy Code) of an Agent now or hereafter arising or existing under or relating to the Revolving Loan Documents or Merger Loan Documents, as applicable, whether joint, several, or joint and several, whether fixed or indeterminate, due or not yet due, contingent or non-contingent, matured or unmatured, liquidated or unliquidated, or disputed or undisputed, whether under a guaranty or a letter of credit, and whether arising under contract, in tort, by law, or otherwise, any interest or fees thereon (including interest or fees that accrue after the filing of a petition by or against any Grantor under the Bankruptcy Code, irrespective of whether allowable under the Bankruptcy Code), any costs of Lien Enforcement Actions, including reasonable attorneys’ fees and costs, and any prepayment or termination premiums. “ Collateral ” shall mean all of the property and interests in property, real or personal, tangible or intangible, including, without limitation, all of the proceeds thereof, now owned or hereafter acquired by any Grantor in or upon which Revolving Loan Lender or any Merger Loan Secured Party at any time has or purports to have a Lien, and including, without limitation, all Proceeds of such property and interests in property. 2 “ Discharge of Merger Loan Debt ” shall mean, except to the extent expressly described in Section 9.3 hereof, the final payment in full of the Merger Loan Debt. If after receipt of any payment of, or proceeds of Collateral applied to the payment of, the Merger Loan Debt, Merger Loan Agent or any other Merger Loan Secured Party is required to surrender or return such payment or proceeds to any person for any reason, then the Merger Loan Debt intended to be satisfied by such payment or proceeds shall be reinstated and continue and this Agreement shall continue in full force and effect as if such payment or proceeds had not been received by such Merger Loan Agent or other Merger Loan Secured Party, as the case may be, and no Discharge of Merger Loan Debt shall be deemed to have occurred. “ Discharge of Revolving Loan Debt ” shall mean, except to the extent expressly described in Section 9.3 hereof, (a) the termination of the Total Revolving Commitments of Revolving Loan Lender and the financing arrangements provided by Revolving Loan Lender to Grantors under the Revolving Loan Documents, and (b) the payment in full of the Revolving Loan Debt. If after receipt of any payment of, or proceeds of Collateral applied to the payment of, the Revolving Loan Debt, Revolving Loan Lender is required to surrender or return such payment or proceeds to any person for any reason, then the Revolving Loan Debt intended to be satisfied by such payment or proceeds shall be reinstated and continue and this Agreement shall continue in full force and effect as if such payment or proceeds had not been received by Revolving Loan Lender, and no Discharge of Revolving Loan Debt shall be deemed to have occurred. “ Disposition ” or “ Dispose ” means the sale, assignment, transfer, license, lease (as lessor), exchange, or other disposition (including any sale and leaseback transaction) of any property by any person (or the granting of any option or other right to do any of the foregoing). “ Documents ” shall mean collectively, the Revolving Loan Documents and the Merger Loan Documents. “ Equity Interests ” shall mean (a) in the case of a corporation, capital stock, (b) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, (c) in the case of a partnership, partnership interests (whether general or limited), (d) in the case of a limited liability company, membership interests and (e) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person and all rights, warrants or options exchangeable for or convertible into any of the items described in clauses (a) through (e) above. “ Excess Revolving Loan Principal Debt ” shall mean the principal balance of the Revolving Loan Debt in excess of the Revolving Loan Debt Cap. “ Exigent Circumstance ” shall mean an event or circumstance that in the discretion of an Agent materially and imminently threatens the ability of an Agent to realize upon all or a material portion of its Priority Collateral, such as, without limitation, fraudulent removal, concealment, destruction (other than to the extent covered by insurance), material waste or abscondment thereof. 3 “ Extraordinary Receipts ” shall mean the net proceeds of any payments received by any Grantor not in the ordinary course of business consisting of (a) judgments, proceeds of settlements or other consideration of any kind in connection with any cause of action, (b) indemnity payments, (c) tax refunds and (d) any purchase price adjustment (other than a working capital adjustment) received in connection with any purchase agreement. “ Grantors ” shall mean, collectively, Borrower and Guarantors, together with their respective successors and assigns; sometimes being referred to herein individually as a “Grantor”. “ Guarantors ” shall mean, collectively, (a) any person that at any time becomes a party to a guarantee in favor of Revolving Loan Lender in respect of any of the Revolving Loan Debt or in favor of Merger Loan Agent or Merger Loan Secured Parties in respect of any of the Merger Loan Debt, and (b) their respective successors and assigns; sometimes being referred to herein individually as a “Guarantor”. “ Hedging Obligations ” shall mean, with respect to any Person, the obligations of such Person under (a) an agreement relating to any swap, cap, floor, collar, option, forward, cross right or obligation, or combination thereof or similar transaction, with respect to interest rate, foreign exchange, currency, commodity, credit or equity risk, and (b) other agreements or arrangements designed to protect such Person against fluctuations in interest rates or the value of foreign currencies. “ Insolvency Event ” shall have the meaning set forth in Section 6.1 hereof. “ Lender ” shall mean each and any lender under any of the Merger Loan Agreement and Revolving Loan Agreement. “ Lien ” shall mean any mortgage, deed of trust, pledge, hypothecation, assignment, deposit arrangement, security interest, encumbrance (including, but not limited to, easements, rights of way and the like), lien (statutory or other), security agreement or transfer intended as security, including without limitation, any conditional sale or other title retention agreement, the interest of a lessor under a capital lease or any synthetic or other financing lease having substantially the same economic effect as any of the foregoing. “ Lien Enforcement Action ” shall mean, collectively, a Revolving Loan Lien Enforcement Action and a Merger Loan Lien Enforcement Action. “ Merger Loan Agent ” shall mean RedPath Equityholder Representative, LLC, a Delaware limited liability company, and its successors and assigns in its capacity as Equityholder Representative pursuant to the Merger Loan Documents acting for and on behalf of the other Merger Loan Secured Parties and any successor or replacement agent. “ Merger Loan Agreement ” shall mean the Non-Negotiable Subordinated Secured Promissory Note dated October 31, 2014, by and between Merger Loan Borrower and Merger Loan Agent, as the same now exists or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced as permitted hereunder. 4 “ Merger Loan Borrower ” shall have the meaning given such term in the recitals hereto. “ Merger Loan Debt ” shall mean all “Obligations” as such term is defined in the Merger Loan Agreement, including, without limitation, obligations, liabilities and indebtedness of every kind, nature and description owing by any Grantor to any Merger Loan Secured Party, including principal, interest, charges, fees, premiums, indemnities and expenses, however evidenced, whether as principal, surety, endorser, guarantor or otherwise, arising under any of the Merger Loan Documents, whether now existing or hereafter arising, whether arising before, during or after the initial or any renewal term of the Merger Loan Documents or after the commencement of any case with respect to any Grantor under the Bankruptcy Code or any other Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and including, without limitation, any principal, interest, fees, costs, expenses and other amounts, which would accrue and become due but for the commencement of such case, whether or not such amounts are allowed or allowable in whole or in part in such case or similar proceeding), whether direct or indirect, absolute or contingent, joint or several, due or not due, primary or secondary, liquidated or unliquidated, secured or unsecured. “ Merger Loan Documents ” shall mean, collectively, the Merger Loan Agreement and all agreements, documents and instruments at any time executed and/or delivered by any Grantor or any other person to, with or in favor of any Merger Loan Secured Party in connection therewith or related thereto, as all of the foregoing now exist or may hereafter be amended, modified, supplemented, extended, renewed, restated, refinanced, replaced or restructured (in whole or in part and including any agreements with, to or in favor of any other lender or group of lenders that at any time refinances, replaces or succeeds to all or any portion of the Merger Loan Debt pursuant to a refinancing permitted under Section 9.3 hereof), in each case, in accordance with the terms of this Agreement. “ Merger Loan Event of Default ” shall mean any “Event of Default” as defined in the Merger Loan Agreement. “ Merger Loan Lien Enforcement Action ” shall mean (a) any action by Merger Loan Agent to foreclose on the Lien of Merger Loan Agent in all or a material portion of the Merger Loan Priority Collateral, (b) any action by Merger Loan Agent to take possession of, sell or otherwise realize (judicially or non-judicially) upon all or any material portion of the Merger Loan Priority Collateral (including, without limitation, by setoff or notification of account debtors), and/or (c) the commencement by Merger Loan Agent of any legal proceedings against or with respect to all or any material portion of the Merger Loan Priority Collateral to facilitate the actions described in (a) or (b) above. “ Merger Loan Priority Collateral ” shall mean any and all now owned or hereafter acquired Collateral other than the Revolving Loan Priority Collateral (including, for the avoidance of doubt, any such Merger Loan Priority Collateral that, but for the application of Section 552 of the Bankruptcy Code (or any provision of any other Bankruptcy Law) would constitute Merger Loan Priority Collateral), and products and Proceeds of the foregoing, in any form, including insurance proceeds and all claims against third parties for loss or damage to or destruction of or other involuntary conversion of any kind or nature of any or all of the foregoing Merger Loan Priority Collateral). 5 “Merger Loan Revolving Loan Lien Enforcement Action” shall have the meaning set forth in Section 3.1(a)(i) hereof. “ Merger Loan Secured Parties ” shall mean, collectively, (a) Merger Loan Agent, (b)the Equityholders (as defined in the Merger Loan Documents), (c) each other person to whom any of the Merger Loan Debt is owed and (d) the successors, replacements and assigns of each of the foregoing; sometimes being referred to herein individually as a “Merger Loan Secured Party”. “ Paid in Full
